Upon the appeal of the plaintiff corporation the order is affirmed, with ten dollars costs and disbursements. The order under review adjudges the president of the plaintiff corporation to be guilty of contempt of court. That order rests upon an order of the Supreme Court directing the plaintiff corporation to pay over certain moneys to the receiver. The order is limited to the corporation and makes no reference to any officer or officers therein, either by name or description. In support of the order under review, there is no proof of contempt upon the part of the individual officer of the corporation. The order is confined to his contempt, and there is no finding of contempt upon the part of the plaintiff corporation. The individual officer, however, has not appealed. The affirmance is without prejudice to any rights of the individual to move respecting the order as he may be advised. (See Geller v. Flamount Realty Corp., 260 N. Y. 346.) Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.